DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/21/2021.  Claims 1-20 are pending.  Claims 1 and 11 are independent.  Claims 11-20 are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitcomb et al. (US Pub. No.: 2010/0056900).
Regarding claims 1-4, Whitcomb discloses a robotic system (Interventional device 500 Fig. 12) for guiding a needle into a prostate of a patient, the system (Para. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb et al. (US Pub. No.: 2010/0056900).
Regarding Claim 5, Whitcomb discloses the system of claim 2, wherein the yaw angle is an amount with respect to a sagittal plane of the patient (The positioning apparatus 600 includes a plurality of articulated joints 604 throughout its structure that allows for flexible movement of the entire positioning apparatus 600 and interventional device 500 at different angles). Whitcomb does not explicitly disclose wherein the yaw angle is +/-15 degrees with respect to a sagittal plane of the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the interventional device 500 of Whitcomb to reach a yaw angle of +/-15 degrees, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to provide a controlled needle insertion and guiding technique to maximize needle placement accuracy and also to minimize dynamic tissue deformation during a procedure (Whitcomb, para [0022]).
Regarding Claim 6, Whitcomb discloses the system of claim 5, wherein the rotation member (Positioning apparatus 600 Fig. 12) includes a bearing (Articulated joints 604 Fig. 12) positioned at the remote center of motion (The articulated joints 604 are positioned at a remote center of motion of the positioning apparatus 600 Fig. 12).
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb et al. (US Pub. No.: 2010/0056900) as applied to claim 7 above, and further in view of Fischer et al. (US Pub. No.: 2012/0265051).
Regarding Claim 8, Whitcomb discloses the system of claim 7, wherein the robot is supported above the bearing on one end of the rotation member (A robot is coupled to the interventional device 500, therefore operating as one unit. The upper half of the interventional device 500 that includes the positioning stage 550 and end effector 525 are supported above the articulated joints 604 Figs. 12 and 15).  However, Whitcomb fails to explicitly disclose that the rotation member has another end configured to extend out of a bore of the MRI.
Fischer is in the field of haptic feedback and equipment used to measure surgical apparatus insertion force (para [0001]), and discloses that one end of the rotation member extends out of a bore of an MRI (Robot 1014, which includes a rotation module 1160, has an end that extends out of a bore 1008 of an MRI scanner 1004 Figs. 10b and 11).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitcomb with the teaching of Fischer for .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb et al. (US Pub. No.: 2010/0056900) as applied to claim 2 above, and further in view of Onuma et al. (US Pub. No.: 2017/0014200).
Regarding claims 9 and 10, Whitcomb discloses the system of claim 2, wherein the robotic system defines a working envelope for the needle having a shape in the coronal plane (Interventional device 500 that houses the needle 350 includes a positioning apparatus 600, which includes a plurality of articulated joints 604 allow the interventional device to be flexible in motion thereby defining a working envelope Fig. 12; para [0123]). Whitcomb does not explicitly disclose the shape being an hourglass and symmetrical in the coronal plane.  
Onuma teaches, in the same field of endeavor (robotic system for guiding a needle), a robotic system defining a working envelope for the needle having an hourglass shape in the coronal plane (Figs.1-18 and Paras. [0090]-[0127]); wherein the hourglass shape is symmetrical in the coronal plane (Figs.1-18 and Paras. [0090]-0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the working envelope of Whitcomb to be hourglass shape that is symmetrical in the coronal plane as taught by Onuma since a change in shape of an element involves only requires routine skill in the art. The motivation for doing so would be to allow a range of motion of the needle to fully treat a prostate.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.   In response to the argument(s) in the remarks on pages 6-7 of the communication filed on 04/21/2021, the robot of Whitcomb is configured / fully capable to move the guide in a left-right and anterior-posterior directions based on information on the prostate of the patient (A robot controls the operation of the insertion stage so as to move the needle 350 and insert it into the target. In addition, the interventional device 500 is coupled to the robot Fig. 15; paras. [0035], [0123]-[0127], [0187], [0197]-[0199]).  While Whitcomb discloses “positioning apparatus 600 includes a plurality of segments 602 that are interconnected to each other by one of a plurality articulated joints 604.  The articulated joints 604 are of the type that can be selectively loosened and tightened for example by the tightening of a screw or bolt” in Para. [0123], it does not mean that the positioning apparatus 600 is only manually movable and the guide is not moveable by a robot in a left-right and anterior-posterior directions based on information on the prostate of the patient.  Whitcomb discloses “positioning apparatus 600 includes a plurality of segments 602 that are interconnected to each other by one of a plurality articulated joints 604.  The articulated joints 604 are of the type that can be selectively loosened and tightened for example by the tightening of a screw or bolt.  One of the segments 602 is connected to a slide mount 402 and another of the segments 602 is in connected to the interventional device positioning stage.  Reference shall be made to the discussion above for FIG. 2 as to further details for the slide mount 402 and the slide member 410.  As is known to those skilled in the art, the plurality of segments 602 and articulated joints 604 in combination with the sliding mount 402 and the slide .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JING RUI OU/            Primary Examiner, Art Unit 3771